Title: From George Washington to Henry Laurens, 31 January 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge January 31st 1778

I have been honored with your several favors of the 14th 19th 22d & 25th Inst. in due order with their Inclosures, which shall have my attention. My application in preparing and digesting matters for the consideration of the Committee who are now in Camp prevented me acknowledging them before. The packet for Governor Livingston which accompanied the first Two, I transmitted him the next day by a careful hand and hope it got safe to him.
The inclosed Copy of a Letter and Memorial from General Foreman I would take the liberty of laying before Congress. Supplying the Army with Salt is a matter of infinite importance, and if it can be accomplished, it is very much to be desired. How far General Foreman may succeed in his Experiments I cannot determine; But from every account there is a favourable prospect of his manufacturing a considerable quantity of this necessary and essential article. For the greater security of the works against the Enemy’s Tenders &c. he prays to be furnished with a guard of Fifty men. His requisition is submitted to Congress, and they will be pleased to determine upon it in such manner as they may think proper. I have the Honor to be with great respect Sir Your Most Obedt servt

Go: Washington

